314 P.2d 378 (1957)
ESTATE of Carl RAY, DECEASED.
Ida Angelot RAY, Appellant,
v.
Robert E. BARRINGER, and First National Bank of Nevada as Administrator of the Estate of Carl Ray, Deceased, Respondents.
No. 4019.
Supreme Court of Nevada.
August 13, 1957.
Harry E. Claiborne, of Las Vegas, for Appellant.
Hawkins & Cannon and Art Ham, Jr., Las Vegas, for respondents.
PER CURIAM.
This is before the court on motion of respondent Barringer to dismiss the appeal for lack of an aggrieved party appellant.
Appellant Ida Angelot Ray is the widow of decedent Carl Ray and possesses a substantial interest in the decedent's estate. She is the mother by adoption of Carlita Nancy Ray, a minor, who also possesses an interest in the estate under the decedent's last will.
A motion was made in the court below by appellant "as parent and natural guardian of Carlita Nancy Ray, a minor." The motion did not concern appellant or her interest in the estate, but did concern the interest of the minor. Objection was made by respondent in the court below that appellant was without authority to represent the minor child in the proceedings before that court. This objection was sustained by the court below and appellant's motion was denied. This appeal was then taken.
Because of unusual developments in the probate proceedings, the interests of the minor quite clearly demand attention and a determination of her rights under present circumstances should be had. Yet it is apparent that the court below properly refused to accept the appellant as the spokesman for her adopted child and that we must refuse to do so as well. Pursuant to NRS 136.200 an attorney was appointed to represent Carlita Nancy Ray as a minor heir. NRS 155.140 expressly provides that that attorney shall represent the minor in all subsequent proceedings. These sections have already had the attention of this court in this very estate. In Re Ray's Estate, 68 Nev. 492, 236 P.2d 300. The court-appointed attorney for Carlita Nancy Ray did not represent her on the motion made below and does not represent her here.
The propriety of providing such official representation beyond possibility of any division of interest is illustrated by the fact that when last this estate was before this court the interests of appellant and the minor were diametrically opposed. Barringer v. Ray, 72 Nev. 172, 298 P.2d 933. Since each has an independent right to share in the estate, this opposition of interest may well continue.
The appeal was taken by Ida Angelot Ray without specifying that it was taken *379 by her in her representative capacity. Even overlooking this defect, however, it cannot be said that any aggrieved party is before this court on appeal. Ida Angelot Ray is not aggrieved. Carlita Nancy Ray is not before this court. The motion of respondent must be granted.
Appeal dismissed.